DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.  Applicants are required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code.  See MPEP §608.01.
In ¶[0048], the universal resource locator must be deleted.  Applicants could include a text version of the content of this universal resource locator as non-patent literature on a properly cited Information Disclosure Statement.  However, it is improper to cite a universal resource locator in a patent as the content of this universal resource locator may change or be deleted by the USPTO.
The disclosure is objected to because of the following informalities:
In ¶[0001], U.S. Patent Application Serial No. 15/892,679 should be updated as “now U.S. Patent No. 10,417,314 issued 17 September 2019”.
In ¶[0001], U.S. Patent Application Serial No. 15/936,239 should be updated as “now U.S. Patent No. 10,621,371 issued 14 April 2020”.
In ¶[0001], U.S. Patent Application Serial No. 15/994,756 should be updated as “now U.S. Patent No. 10,713,443 issued 14 July 2020”.
 In ¶[0001], U.S. Patent Application Serial No. 16/025,687 should be updated as “now U.S. Patent No. 10,747,953 issued 18 August 2020”.
In ¶[0001], U.S. Patent Application Serial No. 16/025,720 should be updated as “now abandoned”.
In ¶[0041], “may describe or expands on” should be “may describe or expand on”.
In ¶[0042], “prose conveying” should be “prose conveys”.
In ¶[0043], “a finite-state transducers” should be “a finite-state transducer”.
In ¶[0044], “Fusion combining” should be “Fusion may include combining”.
In ¶[0059], “the preferred of a patent assignee” does not appear grammatical.
In ¶[0076], “Comparing full text pay” should be “Comparing full text may”. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 13, 15, and 17 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gururajan et al. (U.S. Patent No. 10,839,149) in view of Elias et al. (U.S. Patent Publication 2011/0307499).
(Note: Applicants’ priority documents only appear to establish priority for these claims as of an actual filing date on 15 June 2020.  The invention as now claimed does not appear to be supported by any of the earlier priority documents under 35 U.S.C. §120.) 
Concerning independent claims 1 and 19 to 20, Gururajan et al. discloses a method, system, and computer program product for automatic generation of document templates, comprising:
“obtaining a [patent] corpus including a plurality of [patent] documents” – database 114 stores documents 108 from which the automated template generation system 110 builds an index (column 4, lines 42 to 49: Figure 1); automated template generation system 111 intelligently scans a corpus of documents 108 associated with user 102 (column 5, lines 50 to 56: Figure 2); document retriever 608 is operative to retrieve documents 108 from database 114, where database 114 stores a corpus of documents (column 11, lines 6 to 10: Figure 6);
“receiving one or more parameters, the one or more parameters including a first parameter” – one embodiment provides that a user 102 may designate databases 114 or portions of databases 114 from which documents 108 may be drawn, and may designate specific documents; a user 102 may designate a hard drive, folder, or file local to computing device 103 as database 114; a user 102 may designate cloud or local storage associated with user 102 or a colleague of user 102 as database 114; a search and discovery service may be used to locate files, folders, and drives of colleagues of user 102 (column 6, line 56 to column 7, line 12: Figure 2); document retriever 608 is operative in some embodiments to retrieve specific documents 108; document retriever 608 may be operative to retrieve documents 108 stored in specific databases 114 or portions of databases 114; document retriever 608 can retrieve documents from a hard drive, folder, or file local to computing device 104 or connected to network 140 as database 114; document retriever 608 may retrieve batches of documents 108 or may retrieve a single document 108 (column 11, lines 22 to 31: Figure 6); here, if a user is designating a particular database from which documents are to be drawn, e.g., documents of a colleague, then a user must enter ‘parameters’ (“including a first parameter”) into a user interface to designate that database; that is, if a user is generating a document template from documents of a colleague at a law firm, then a user enters ‘parameters’ to designate a file name of documents of that colleague on a drive of a computer;
“determining one or more subsets of the [patent] corpus by filtering the [patent] corpus based on the one or more parameters, the one or more subsets of the [patent] corpus including a first subset of the [patent] corpus” – one embodiment provides that a user 102 may designate databases 114 or portions of databases 114 from which documents 108 may be drawn, and may designate specific documents; a user 102 may designate a hard drive, folder, or file local to computing device 103 as database 114; a user 102 may designate cloud or local storage associated with user 102 or a colleague of user 102 as database 114; a search and discovery service may be used to locate files, folders, and drives of colleagues of user 102 (column 6, line 56 to column 7, line 12: Figure 2); document retriever 608 is operative in some embodiments to retrieve specific documents 108; document retriever 608 may be operative to retrieve documents 108 stored in specific databases 114 or portions of databases 114; document retriever 608 can retrieve documents from a hard drive, folder, or file local to computing device 104 or connected to network 140 as database 114; document retriever 608 may retrieve batches of documents 108 or may retrieve a single document 108 (column 11, lines 22 to 31: Figure 6); a set of documents (“one or more subsets of the [patent] corpus”) may be of interest to the user, e.g., documents previously authored by the user, documents read by the user, that may have been shared amongst multiple users, or documents authored by others (column 13, lines 9 to 15: Figure 7); here, if a user designates only certain documents from an entire corpus of documents to generate a document template, then that designation retrieves “a subset of the [patent] corpus by filtering the [patent] corpus based on the one or more parameters”; that, is retrieving only some of the documents in a corpus based on a specified database or folder is an operation that ‘filters’ documents in the corpus by ‘parameters’ of a database or folder as designated by a user;
“identifying one or more document clusters within individual ones of the one or more subsets of the [patent] corpus, the one or more document clusters including a first document cluster within the first subset of the [patent] corpus, wherein the first document cluster includes a plurality of [patent] documents sharing common text” – a cluster generator is operative to determine a distance between any two documents determined from composition elements and is operative to group the documents into two or more clusters of documents based on determined distances (column 2, lines 52 to 56); similar composition elements may include document level formatting, text formatting, and portions of content (column 5, lines 13 to 17: Figure 1); automated template generation system 110 identifies that three documents 108a,b,c authored by Alex, i.e., user 102, include matching portions of content; automated template generation system 110 identifies the same text ‘Alex Smith’, i.e., name 304a,b,c, on a first line of the three documents 108a,b,c, the same text ‘Philosophy 201’, i.e., class 306a,b,c, on a second line of the three documents 108a,b,c, and the same text ‘3rd Period’, i.e., class period 308a,b,c, on a third line of the three documents 108a,b,c (column 8, lines 10 to 20: Figure 3); automated template generation system 110 groups documents into two or more clusters based on similarities of composition elements between them (column 8, lines 44 to 48: Figure 2: Step 209); cluster generator 616 is operative to group documents into clusters based on similarities between the documents (column 11, lines 55 to 58: Figure 6); here, documents are clustered based on similar composition elements that include matching portions of content (“wherein the first document cluster includes a plurality of [patent] documents sharing common text”);
“obtaining a [patent] document template corresponding to the first document cluster, the [patent] document template including common text of the plurality of [patent] documents sharing common text” – automatic generation of document templates is based on recognized composition element patterns in a groups of clustered documents (Abstract); a template creator is operative to create a document template corresponding to a cluster of documents (column 2, lines 56 to 58); an automated template generation system 110 is optimized to automatically recognize recurring composition elements in a plurality of stored documents 108a-n associated with user 102, and to generate and provide one or more document templates 120a-n for user 102 based on recognized recurring composition elements (column 5, lines 2 to 10: Figure 1); template creator 614 is operative to build a document template 120 from relevant documents, clustered by cluster generator 616, having a meaningful subset of composition elements (column 11, lines 59 to 63: Figure 6); template creator 615 builds a document template 120 from a meaningful subset of composition elements, and the resulting cluster of documents generated by cluster generator 616; output from document clustering is used to create the document template; a document template may be generated from each cluster of documents (column 15, lines 6 to 13: Figure 7A: Step 710). 
Concerning independent claims 1 and 19 to 20, Gururajan et al. arguably discloses all of these limitations, and mainly only omits an application to a “patent” corpus including a plurality of “patent” documents to generate a “patent” document template.  However, this is mainly a statement of ‘intended use’ of a specific variety of documents in the corpus of Gururajan et al.  Conceivably, application to a corpus of documents that are “patents” would be an obvious intended use.  Actually, Gururajan et al. does disclose generic legal documents.  (Column 1, Lines 39 to 41)  Patent documents are simply a species of legal documents.  Additionally, Gururajan et al. does not expressly disclose the “receiving one or more parameters, the one or more parameters including a first parameter” and “determining one or more subsets of the patent corpus by filtering the patent corpus based on the one or more parameters”.  Still, this is maintained to be inherent for Gururajan et al.  That is, Gururajan et al. discloses designating only certain databases or files from an entire corpus to be retrieved to generate a document template.  Implicitly, one skilled in the art understands that designating only certain databases or files must include a user entering certain ‘parameters’ into an interface of a computer to designate these databases or files, and that the subsequently retrieval of these databases or files are “one or more subsets” of an entire corpus.  Moreover, Gururajan et al. clusters documents based on similarity of composition elements, where these compositions can include similar text content or similar formatting.  Similar text content is equivalent to “sharing common text” as given Figure 3, where ‘Alex Smith’, ‘Philosophy 201’, and ‘3rd Period’ of the three documents 108a,b,c are “sharing common text”.
Concerning independent claims 1 and 19 to 20, Elias et al. teaches whatever limitations that might be omitted by Gururajan et al. as directed to a “patent” corpus, “patent” documents, and a “patent” document template.  Generally, Elias et al. teaches a system and method for analyzing patent related documents.  (Abstract)  Various databases and tools exist for patent-related documents including ones provided by the U.S. Patent and Trademark Office.  Traditional search tools do not provide a convenient user interface for filtering and analyzing patent-related documents to find relevant patent-related documents that are interesting to a user.  (¶[0004] - ¶[0005])  A user may be able to select one or more property values to filter the body of patent-related documents.  (¶[0040]: Figure 2)  Filter values may be combined by a logical AND and by a logical OR.  (¶[0042])  Result Component 202 may identify a body of patent-related documents in response to initial criteria or search terms entered by a user.  (¶[0045]: Figure 3)  CPU 104 may receive a selection of one or more displayed property values, and may determine a subset of the body of patent-related documents in which the selected property values occur.  (¶[0086]: Figure 9: Steps 908 to 910)  Graphical interface 1000 includes graphical element 1008 for defining a corpus of patent-related documents in which to search for variants.  (¶[0091]: Figure 10)  Variation Determining Component 210 may receive a user selection identifying a corpus of patent-related documents from which to determine variants.  (¶[0105]: Figure 11)  Elias et al., then, teaches these limitations directed to “obtaining a patent corpus, the patent corpus including a plurality of patent documents”, “receiving one or more parameters, the one or more parameters including a first parameter”, and “determining one or more subsets of the patent corpus by filtering the patent corpus based on the one or more parameters, the one or more subsets of the patent corpus including a first subset of the patent corpus.”  One skilled in the art could understand that many corpuses of documents are very large, and that it would be advantageous to filter a very large corpus into a more manageable size.  Elias et al.’s filtering of a patent corpus of patent documents into a subset of documents would be advantageous in create a document template of Gururajan et al. so that a user can find most relevant documents that are of interest to a user.  It would have been obvious to one having ordinary skill in the art to obtain a document template including common text from clustered documents of a document corpus of Gururajan et al. to create a patent document template by filtering a corpus of patent documents into subsets of the patent corpus according to parameters received from a user as taught by Elias et al. for a purpose of providing a convenient user interface to find relevant patent-related documents that are of interest to a user.  

Concerning claim 2, Elias et al. teaches that documents 116 may include U.S. patents and published applications (“wherein individual ones of the plurality of patent documents include one or both of published patents or published patent applications”).  (¶[0033]) 
Concerning claim 3, Elias et al. teaches that various databases and tools exist for patent-related documents including ones provided by the U.S. Patent and Trademark Office (“wherein the plurality of patent documents corresponds to a specific patent jurisdiction, wherein the patent corpus is provided by a patent office”).  (¶[0004])  Here, “a specific patent jurisdiction” is the United States and “a patent office” is the U.S. Patent and Trademark Office.  Implicitly, published and issued patents are “in the public domain.”  
Concerning claim 4, Elias et al. teaches that a search term area 402 may include search terms by Date 422.  Date 422 may relate to a date or date range of one or more patent-related documents (“wherein the plurality of patent documents corresponds to a publication date range”).  (¶[0052] and ¶[0054]: Figure 4)  A property type of graphical element 606 is ‘Date’, and the property values may be different dates, e.g., filing dates or publication dates.  (¶[0070]: Figure 6)  
Concerning claim 5, Gururajan et al. discloses that documents 108 are stored in a database 114 on a server 112.  (Column 5, Lines 42 to 49: Figure 1)  Implicitly, documents that are stored in a database are “in an electronic form”.  Similarly, Elias et al. teaches a database 114 that stores documents 116.  (¶[0033])
Concerning claim 6, Elias et al. teaches that a user may select a listed law firm as a property value from a graphical element of bibliographic property type as ‘legal representative’.  (¶[0039]: Figure 2)  Search term area 402 includes search terms of Class 410, IPC 412, Assignee 414, Legal Representative 416, Inventor 418, References Cited 420, and Date 422.  (¶[0052]: Figure 4)  Assignee 414 may relate to assignee information listed on one or more patent-related documents.  Legal representative 416 may relate to an attorney or law firm which prosecuted one or more patent-related documents.  Inventor 418 may relate to an inventor of one or more patent-related documents.  Date 422 may relate to a date or date range of one or more patent-related documents.  (¶[0053] - ¶[0054]: Figure 4)  A property type of graphical elements 606 is ‘Date’, and the property values may be different dates, e.g., filing dates, publication dates, grant dates.  (¶[0070]: Figure 6)  Here, these property values are at least “one or more parameters include one or more of a patent assignee . . . , an inventor name . . . , a name of a law firm handling prosecution of a corresponding patent application . . . , a name of an attorney prosecuting a corresponding patent application . . . , a patent application filing date . . . , a patent issuance date . . . , a patent classification . . . , an identifier of a cited prior art reference corresponding to a patent application.” 
Concerning claim 7, Elias et al. teaches that filter values may be combined by a logical AND and by a logical OR.  (¶[0042])  Search term area 402 includes search terms of Class 410, IPC 412, Assignee 414, Legal Representative 416, Inventor 418, References Cited 420, and Date 422.  (¶[0052]: Figure 4)  Filter values, then, may include both “a specific patent assignee and a specific law firm” as designated by a logical AND of Assignee 414 and Legal Representative 416.  
Concerning claim 8, Gururajan et al. discloses that automated template generation system 110 identifies that three documents 108a,b,c authored by Alex, i.e., user 102, include matching portions of content; automated template generation system 110 identifies the same text ‘Alex Smith’, i.e., name 304a,b,c, on a first line of the three documents 108a,b,c, the same text ‘Philosophy 201’, i.e., class 306a,b,c, on a second line of the three documents 108a,b,c, and the same text ‘3rd Period’, i.e., class period 308a,b,c, on as third line of the three documents 108a,b,c.  (Column 8, Lines 10 to 20: Figure 3)  Here, documents 108a,b,c are “multiple documents” and ‘Alex Smith’, ‘Philosophy 201’, and ‘3rd Period’ are “spans of similar or identical text, wherein the spans of similar or identical text includes a first span.”
Concerning claim 9, Gururajan et al. discloses paragraph level properties, where text within a sequence is a property; each document is analyzed to determine at least one of a collection of styles, formatting, settings, graphic elements, and text; sequences with identical properties can be combined into a single sequence; a last sequence in a paragraph is only combined with sequences that precede it that have identical non-text properties and are not the last sequence in another paragraph; a paragraph with several identical sequences would not be combined into a single sequence, and multiple identical paragraphs still stay separate when treating paragraphs individually is desirable.  (Column 13, Lines 19 to 43)  Here, a text sequence can be processed in units of paragraphs (“wherein the first span includes one or more of . . . a paragraph, or a group of adjacent paragraphs”).
Concerning claim 10, Gururajan et al. discloses that a user may produce legal documents that have a specific structure and may include boilerplate language that is shared between documents (column 1, lines 39 to 41); similar sequences within other documents in a cluster are identified, and it is determined if text should be replaced with boilerplate (“wherein the common text includes one or more of boilerplate language”) (column 15, lines 17 to 22).
Concerning claim 11, Gururajan et al. discloses that automated template generation system 110 groups documents into two or more clusters based on similarities of composition elements of two documents; a metric or distance function is a function that defines a distance between each matching pair of composition elements of two documents (column 8, lines 44 to 50: Figure 2); method 700 includes an operation for determining a distance between any two documents (column 14, lines 42 to 43: Figure 7); determining a distance between matching pairs of composition elements in documents is “comparing some or all combinations of pairs of [patent] documents contained in a given subset of the [patent] corpus.”
Concerning claims 12 to 13, Gururajan et al. discloses that automated template generation system 110 identifies that three documents 108a,b,c authored by Alex, i.e., user 102, include matching portions of content; automated template generation system 110 identifies the same text ‘Alex Smith’, i.e., name 304a,b,c, on a first line of the three documents 108a,b,c, the same text ‘Philosophy 201’, i.e., class 306a,b,c, on a second line of the three documents 108a,b,c, and the same text ‘3rd Period’, i.e., class period 308a,b,c, on as third line of the three documents 108a,b,c.  (Column 8, Lines 10 to 20: Figure 3)  Here, “spans of text at specific locations in individual pairs of [patent] documents” is represented by the same text ‘Alex Smith’ on a first line of the three documents 108a,b,c, the same text ‘Philosophy 201’, i.e., class 306a,b,c, on a second line of the three documents 108a,b,c, and the same text ‘3rd Period’, i.e., class period 308a,b,c, on as third line of the three documents 108a,b,c.  Similarly, “the specific locations includes locations where related [patent] documents share common text” because the same text occurs on the first three lines of documents 108a,b,c.
Concerning claim 15, Gururajan et al. discloses that automated template generation system 110 builds an index 118 of content blocks from which composition elements are analyzed for identifying recurrence (column 5, lines 42 to 49: Figure 2); automated template generation system 110 is operative to index the document content, content formatting, and document level formatting (column 7, lines 13 to 16: Figure 2); automated template generation system 110 is operative to build a template 120 using XML tags to give the content or formatting elements in the recognized set of matching composition elements various structured and relationship meanings according to a scheme; the automated template generation system 110 is operative to distinguish the content or formatting elements included in the document template 120 and the positions of levels, e.g., heading, header, body, footer, footnote, endnote, associated with content or formatting elements within the document template 120 according to the documents 108 from which the composition elements were identified (column 8, line 65 to column 9,,line 10: Figure 2).  Broadly, indexing of content blocks of documents provides “unique encodings.”  Similarly, applying XML to content items provides “unique encodings”.
Concerning claim 18, Gururajan et al. discloses that a new document 108 can be created based on composition elements included in a selected automatically generated document template 120.  (Column 9, Lines 37 to 40: Figure 2: Step 216)  A new document 108 is created based on composition elements included in a selected automatically generated document template 120.  (Column 16, Lines 34 to 36: Figure 7A: Step 716)  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gururajan et al. (U.S. Patent No. 10,839,149) in view of Elias et al. (U.S. Patent Publication 2011/0307499) as applied to claims 1, 11, and 12 above, and further in view of Sampson (U.S. Patent Publication 2007/0276796).
Gururajan et al. discloses that indexer 610 indexes content and formatting elements of documents 108 in an index 118, where indexer 610 can read markup language tags including XML tags, to distinguish a position or level, e.g., heading, header, body, footer, footnote, and endnote, associated with content and formatting within document 108 for indexing the content and formatting elements.  (Column 12, Lines 19 to 28: Figure 7A: Step 704)  A set of properties can include formatting properties including paragraph level properties and outline level properties, e.g., heading 1, headlining 2, body text.  Sequences with identical properties can be combined into a single sequence.  However, last-in-paragraph properties are only combined with sequences that precede it that have identical non-text properties and are not the last sequence in another paragraph.  Multiple paragraphs can then stay separate when it is desirable to treat paragraphs individually.  (Column 13, Lines 19 to 43)  Gururajan et al., then, discloses headings for documents as output level properties in formatting, but does not specifically apply these headings to patent documents that include one or more of a portion for a summary section, a portion for a brief description of drawings section, and a portion for a detailed description section.  Still, Gururajan et al. discloses at least determining “a last portion” of a section because last sequences in a paragraph are determined.  Implicitly, patent documents are conventionally divided into sections that include a summary, a brief description of the drawings, and a detailed description.  One skilled in the art would then understand that it would be obvious to apply these outline level properties to conventional patent sections in Gururajan et al.
Specifically, Sampson teaches a system for analyzing patents that includes compiling a database with data indicative of a plurality of patents and performing clustering analysis to establish a plurality of groups of patents as a function of an established variable.  (Abstract)  A semantic processing tool is configured to identify at least one problem that is described or explained by any section or portion of a patent, e.g., a background section, a brief description section, a summary section, a detailed description section, a brief description of the drawings section, and/or any other section of a patent.  (¶[0020]: Figure 1: Step 16)  Variables are identified with respect to established data, where variables may be indicative of any desired, selected, and/or identified characteristic of a patent landscape including detailed descriptions, and/or any other patent section.  (¶[0023]: Figure 1: Step 20)  Sampson, then, teaches that patents include a summary section, a brief description of drawing section, and a detailed description section, where patents can be clustered based on analysis of these sections.  Sampson’s analysis of patent documents according to a summary section, a brief description of drawing section, and a detailed description section correspond to outline level headings of Gururajan et al., where a last-in-paragraph (“a last portion”) of these outline level headings is used to determine sequences of composition elements.  An objective is to perform patent analysis to group patents with a commonality and to filter patents according to which patents should be included within a patent portfolio.  (¶[0003])  It would have been obvious to one having ordinary skill in the art to index documents according to last portions of sections in Gururajan et al. for sections corresponding to patent sections of a summary section, brief description of drawings section, and detailed description section as taught by Sampson for a purpose of filtering patents so that they are clustered according to commonality.

Claim 16 to 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gururajan et al. (U.S. Patent No. 10,839,149) in view of Elias et al. (U.S. Patent Publication 2011/0307499) as applied to claims 1 and 15 above, and further in view of Bergeron et al. (U.S. Patent Publication 2020/0210442).
Concerning claim 16, Gururajan et al. discloses creating document templates by indexing document content including text content using XML tags.  Here, indexing text content is broadly equivalent to “encoding spans”.  However, Gururajan et al. does not expressly disclose that this indexing includes “applying one or more of a hash function, character encoding, or semantics encoding to individual spans.”  Still, various ways of indexing text are known.  Specifically, Bergeron et al. teaches identifying and extracting addresses within content, where analysis apparatus 204 converts text windows 212 into hash indexes 214 and features 216 that are inputted into a machine learning model 208.  Hash indexes 214 include fixed-length vector representations of text windows 212 that are based on hash values of words and/or tokens in text windows 212.  (¶[0034]: Figure 2)  Applying machine learning techniques enables addresses to be automatically extracted without human intervention and/or oversight, where crowdsourcing and/or human verification of addresses may be costlier, slower, and/or more error-prone.  (¶[0015])  It would have been obvious to one having ordinary skill in the art to use hash functions as taught by Bergeron et al. to index content of documents in Gururajan et al. for a purpose of applying machine learning techniques to extract text without human intervention and/or oversight.  
Concerning claim 17, Bergeron et al. teaches that applying machine learning techniques enables addresses to be automatically extracted without human intervention and/or oversight, where crowdsourcing and/or human verification of addresses may be costlier, slower, and/or more error-prone.  (¶[0015])  Indexing of content by machine learning is faster than performing this indexing by humans as taught by Bergeron et al.  Accordingly, clustering of documents would be faster in Gururajan et al. (“wherein the unique encodings enable rapid comparison between patent documents contained in a given document cluster”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Newman, Pogodin, Song et al., Schijvenaars et al., Masson et al., Erenrich et al., Sheng et al., and Carey disclose related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        July 5, 2022